                                            Case 4:19-cv-01541-JST Document 102 Filed 11/02/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        AMITABHO CHATTOPADHYAY, et al.,                 Case No. 19-cv-01541-JST
                                                        Plaintiffs,
                                   8
                                                                                            ORDER GRANTING DEFENDANT
                                                 v.                                         BBVA USA’S MOTION TO DISMISS
                                   9

                                  10        SIMPLE FINANCE TECHNOLOGY                       Re: ECF No. 87
                                            CORP., et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Before the Court is a motion to dismiss the second amended complaint brought by

                                  14   Defendant BBVA USA, formerly known as Compass Bank. ECF No. 87. The Court will grant

                                  15   the motion.

                                  16   I.      BACKGROUND

                                  17           In the operative second amended complaint (“SAC”), Plaintiffs Amitabho Chattopadhyay

                                  18   and Vitalii Tymchyshyn seek to represent nationwide and California classes of resident non-U.S.

                                  19   citizens who possess a valid Social Security number but were unable to open bank accounts online

                                  20   with Defendants Simple Finance Technology Corporation and BBVA.1 ECF No. 86. They assert

                                  21   two claims: unlawful citizenship discrimination under 42 U.S.C. § 1981 and violation of the

                                  22   Unruh Civil Rights Act, Cal. Civ. Code §§ 51, 51.5, 52.

                                  23           As to BBVA, Plaintiffs allege the following: “One applies for an account with BBVA

                                  24   either through its website or in one of its physical branches.” ECF No. 86 ¶ 12. BBVA “has a

                                  25   stated policy of refusing to allow non-U.S. citizens to open a bank account online on the basis of

                                  26   their citizenship and/or immigration status, instead requiring that they come into a branch office to

                                  27

                                  28
                                       1
                                        Simple originally joined BBVA’s motion but has since withdrawn its joinder and has filed an
                                       answer. ECF Nos. 88, 89, 94.
                                             Case 4:19-cv-01541-JST Document 102 Filed 11/02/20 Page 2 of 4




                                   1   do so, which has the effect of denying services altogether to such non-U.S. citizens who are unable

                                   2   to come into a branch office.” Id. ¶ 2. It has “physical branch offices in the states of Alabama,

                                   3   Arizona, California, Colorado, Florida, New Mexico, and Texas.” Id. ¶ 14. Both Chattopadhyay

                                   4   and Tymchyshyn attempted to apply online for a checking account with BBVA and entered their

                                   5   personal information, including their Social Security numbers. Id. ¶¶ 16, 18. After answering a

                                   6   question that they were not U.S. citizens, “a notice with an exclamation mark popped up reading

                                   7   ‘You must be a U.S. Citizen to apply for a Free Checking [sic] online. However, you may apply

                                   8   at a branch.’ The remainder of the application remained inaccessible.” Id. BBVA’s conduct has

                                   9   “caused Plaintiffs and the Class Members to be denied the free checking accounts, and other

                                  10   benefits, offered by BBVA.” Id. ¶ 41.

                                  11            BBVA now moves to dismiss the complaint against them for lack of standing under

                                  12   Federal Rule of Civil Procedure 12(b)(1) and for failure to state a claim under Rule 12(b)(6). ECF
Northern District of California
 United States District Court




                                  13   No. 87. Because the Court concludes that Plaintiffs lack standing to assert claims against BBVA,

                                  14   it does not reach BBVA’s remaining arguments.

                                  15   II.      JURISDICTION

                                  16            This Court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1331.

                                  17   III.     LEGAL STANDARD

                                  18            To have Article III standing to sue, a “plaintiff must have (1) suffered an injury in fact,

                                  19   (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to be

                                  20   redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016).

                                  21   If a plaintiff lacks standing, the federal court lacks subject matter jurisdiction and the suit must be

                                  22   dismissed under Rule 12(b)(1). Cetacean Cmty. v. Bush, 386 F.3d 1169, 1174 (9th Cir. 2004).

                                  23   A jurisdictional challenge “may be facial or factual. In a facial attack, the challenger asserts that

                                  24   the allegations contained in a complaint are insufficient on their face to invoke federal jurisdiction.

                                  25   By contrast, in a factual attack, the challenger disputes the truth of the allegations that, by

                                  26   themselves, would otherwise invoke federal jurisdiction.” Safe Air for Everyone v. Meyer, 373

                                  27   F.3d 1035, 1039 (9th Cir. 2004) (citation omitted). Where, as here, a defendant makes a facial

                                  28   attack, the court assumes that the complaint’s allegations are true and draws all reasonable
                                                                                           2
                                          Case 4:19-cv-01541-JST Document 102 Filed 11/02/20 Page 3 of 4




                                   1   inferences in the plaintiff’s favor. Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir. 2004).

                                   2   IV.    DISCUSSION

                                   3          Plaintiffs argue that “[t]he SAC alleges that BBVA denied Plaintiffs Chattopadhyay and

                                   4   Tymchyshyn online checking accounts on the basis of their citizenship.” ECF No. 91 at 10. They

                                   5   continue by explaining that “[t]he SAC alleges that BBVA has a stated policy of refusing to allow

                                   6   non-U.S. citizens to open a bank account online on the basis of their citizenship. Plaintiffs do not

                                   7   allege, as BBVA misconstrues, that their injury was the inability to open an in-person bank

                                   8   account.” Id. at 11 (citation omitted) (emphasis in original). “Plaintiffs are interested in opening

                                   9   online checking accounts with BBVA, they did in fact apply, and their online applications were

                                  10   denied by BBVA on the basis of their citizenship.” Id. at 12.

                                  11          However, as BBVA correctly observes, Plaintiffs have “point[ed] to no law or authority

                                  12   suggesting that they have a legally protected interest in opening an account with a new bank online
Northern District of California
 United States District Court




                                  13   rather than in person.” ECF No. 95 at 9. According to the complaint’s allegations, Plaintiffs were

                                  14   told that they could not “apply for a Free Checking [account] online,” but that they could “apply at

                                  15   a branch.” ECF No. 86 ¶¶ 16, 18. Even when viewed in a light most favorable to Plaintiffs, the

                                  16   SAC fails to allege a concrete injury that is fairly traceable to BBVA’s conduct. Plaintiffs do not

                                  17   allege that BBVA in any way refused to open a “Free Checking” account with them. Instead, the

                                  18   SAC alleges that Plaintiffs were told to go to a branch to continue the application process, id., and

                                  19   there are no allegations that BBVA would have prevented Plaintiffs, based on their citizenship,

                                  20   from opening an account had they gone to a branch to do so. In addition, although Plaintiffs

                                  21   allege that BBVA’s policy “has the effect of denying services altogether to . . . non-U.S. citizens

                                  22   who are unable to come into a branch office,” id. ¶ 2, they do not allege that either Chattopadhyay

                                  23   or Tymchyshyn were unable to visit a branch office. This case is therefore similar to those cited

                                  24   by BBVA in which plaintiffs were found to lack standing because their own actions broke the

                                  25   causal chain. See, e.g., Makaryan v. Volkswagen Grp. of Am., Inc., No. CV 17-5086 PA (KSx),

                                  26   2017 WL 6888254, at *6 (C.D. Cal. Oct. 13, 2017) (“To the extent that an injury is self-inflicted

                                  27   or due to the plaintiff’s own fault, the causal chain is broken and standing will not be established.”

                                  28   (citation omitted)); CNSP, Inc. v. U.S. Forest Serv., No. CV 17-814 MV/KK, 2018 WL 4258118,
                                                                                         3
                                          Case 4:19-cv-01541-JST Document 102 Filed 11/02/20 Page 4 of 4




                                   1   at *7 (D.N.M. Sept. 6, 2018), report and recommendation adopted, 2018 WL 4674574 (D.N.M.

                                   2   Sept. 28, 2018), reconsideration denied, 2019 WL 2503199 (D.N.M. June 17, 2019) (finding no

                                   3   standing where plaintiff “chose to submit its request via letter instead of using [the required form]

                                   4   SF-299,” which “was a choice that, insofar as the record in this case reveals, Plaintiff made of its

                                   5   own accord”). Accordingly, the Court dismisses Plaintiffs’ claims against BBVA for lack of

                                   6   standing. Because it is not clear that Plaintiffs could not allege standing as to their claims against

                                   7   BBVA if given leave to amend, such leave will be granted.

                                   8          Having found that the SAC does not sufficiently allege Plaintiffs’ standing to proceed

                                   9   against BBVA, the Court does not reach BBVA’s remaining arguments. The Court denies as

                                  10   moot BBVA’s requests for judicial notice; the submitted material relates only to BBVA’s non-

                                  11   standing arguments, and the Court did not consider it in ruling on this motion.

                                  12                                             CONCLUSION
Northern District of California
 United States District Court




                                  13          Defendant BBVA’s motion to dismiss is granted with leave to amend. Within 21 days of

                                  14   the date of this order, Plaintiffs may file an amended complaint solely to correct the deficiencies

                                  15   identified above. If a timely amended complaint is not filed, the Court will dismiss Defendant

                                  16   BBVA from this case with prejudice.

                                  17          IT IS SO ORDERED.

                                  18   Dated: November 2, 2020
                                                                                         ______________________________________
                                  19
                                                                                                       JON S. TIGAR
                                  20                                                             United States District Judge

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          4
